Citation Nr: 1713760	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-03 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, to include degenerative disc disease (DDD), on a direct basis and as secondary to a service-connected disability. 

2. Entitlement to service connection for a left shoulder disability, on a direct basis and as secondary to a service-connected disability.

3. Entitlement to an initial rating in excess of 10 percent for degenerative changes of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1976 to February 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2014, the Board remanded the issues on appeal for further development.  As noted by the Board in the September 2014 remand, in a February 2012 letter the Veteran's private chiropractor noted that the Veteran reported having tinnitus and related it to exposure to acoustic trauma in service.  The Board found that the issue of entitlement to service connection for tinnitus was raised by the record, but was not adjudicated by the Agency of Original Jurisdiction (AOJ) and thus referred this issue to the AOJ for appropriate action.  As the status of this issue remains unclear, the Board once again refers it to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, for the following reasons, another remand is necessary to ensure that the Veteran is accorded full compliance with VA's statutory duty to assist.

First, as for the claim for service connection for a cervical spine disability, on VA examination in November 2014, the examiner in part opined that the Veteran's cervical spine disability was not aggravated by the service-connected thoracolumbar spine disability.  However, the examiner did not comply with the Board's September 2014 remand directives, as she did not provide a rationale for this conclusion or comment on a favorable February 2012 VA opinion from the Veteran's private chiropractor, who related his cervical spine disability to his service-connected thoracolumbar spine disability.  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, in an opinion dated in December 2014, the examiner opined that degenerative changes of the neck are more likely than not age-related changes and not related to the back.  However, the examiner did not address whether the Veteran's cervical spine disability was aggravated by his service-connected thoracolumbar spine disability.  A VA medical opinion regarding the aggravation facet of the secondary service connection claim must be provided.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation).

Second, as for the issue of service connection for a left shoulder disability, in January 2015, the examiner in part was asked to address whether the Veteran's left shoulder disability was caused, or aggravated, by his service-connected thoracolumbar spine disability.  However, the examiner did not address this question.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  Further in the September 2014 remand, the Board also asked the examiner to address whether the left shoulder disability is a symptom or manifestation of the cervical spine disability.  The examiner did not address this question.  Stegall, 11 Vet. App. at 271.  

Third, as for the issue of an initial rating in excess of 10 percent for degenerative changes of the thoracolumbar spine, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016)) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Such findings were not completely provided on the November 2014 VA examination in evaluating the range of motion of the Veteran's thoracolumbar spine.  Further, in the September 2014 remand directives, the Board asked that the examiner address whether there were any neurologic abnormalities including erectile dysfunction (ED) that were associated with the service-connected thoracolumbar spine disability and to comment on the Veteran's private chiropractor's February 2012 opinion that the Veteran's ED was secondary to his service-connected thoracolumbar spine disability.  However, the examiner did not comply with the Board's remand directives.  Stegall, 11 Vet. App. at 271.  On the November 2014 VA examination, the examiner did indicate that the Veteran had left-sided radiculopathy but did not address the nerve or nerves involved.  Such findings must be provided, as separate neurological ratings must be considered under the General Rating Formula for Diseases and Injuries of the Spine.  

Fourth, the Veteran's most recent VA treatment records are dated in March 2014.  Thus, prior to obtaining any opinion, his assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Lastly, the notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) do not appear to have been met with regard to the secondary service connection aspect of the Veteran's cervical spine and left shoulder claims.  Thus, he should be sent a VCAA-compliant notice letter pertaining to these claims.  Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrective VCAA notice letter which informs him of what the evidence must show to establish service connection for a cervical spine disability and a left shoulder disability-each as secondary to a service-connected disability.

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file, including VA treatment records from March 2014 to the present.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).
   
3. Then, arrange for the Veteran to be examined by an orthopedist to assess the current severity of the service-connected degenerative changes of his thoracolumbar spine and to determine the nature and etiology of any cervical spine disability and any left shoulder disability.  The entire claims file, including a copy of this remand, should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following: 

a.) Utilize the appropriate Disability Benefits Questionnaire in evaluating the service-connected degenerative changes of the thoracolumbar spine.  The examination report must include all findings necessary to rate the disability, including range of motion measurements for painful joints on both active and passive motion, and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must address whether the Veteran has ED and any other neurological manifestations associated with the service-connected degenerative changes of the thoracolumbar spine.  The examiner should discuss findings from the November 2014 VA examination that show the Veteran had mild radiculopathy of his left lower extremity.  The examiner should report all neurologic impairment affecting the lower extremities and whether such abnormalities cause complete or incomplete paralysis, neuritis or neuralgia of any nerve.  If there is incomplete paralysis, neuritis, or neuralgia of any nerve, the examiner should identify the nerve affected and describe such paralysis as mild, moderate, moderately severe, or severe.

b.) Identify by diagnosis any/each cervical spine disability found.  Specifically, does the Veteran have cervical spine degenerative disc disease (DDD)?  The examiner is asked to comment on the January 2010 VA examination that shows DDD and the November 2014 VA examination that shows degenerative arthritis of the cervical spine.  Afterwards, for each diagnosed disability of the cervical spine, the examiner must opine whether it is at least as likely as not (a 50 percent or better probability) that such disability was aggravated by the Veteran's service-connected thoracolumbar disability?  If so, the examiner should identify the degree of impairment that is due to such aggravation.

c.) Please identify (by medical diagnosis) any/each left shoulder disability found.  For each diagnosed disability of the left shoulder the examiner must opine whether it is at least as likely as not (a 50 percent or better probability) that such disability was both caused or aggravated by the Veteran's service-connected degenerative changes of the thoracolumbar spine?  If so, the examiner should identify the degree of impairment that is due to such aggravation.  For each diagnosed left shoulder disability the examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that such disability was both caused, or aggravated, by a cervical spine disability (along with the diagnosis of the cervical spine disability causing or aggravating the left shoulder)?  If so, the examiner should identify the degree of impairment that is due to such aggravation.  The examiner must also comment as to whether the Veteran has left shoulder impairment that is either a symptom or manifestation of a cervical spine disability. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  For all opinions rendered, the examiner must explain the rationale.  If the examiner is unable to provide an opinion he or she should explain why.  The examiner must comment on the private chiropractor's February 2012 opinions that the Veteran has ED and a cervical spine disability that are secondary to his service-connected thoracolumbar spine disability and that a shoulder disability, including paresthesia, is secondary to a cervical spine disability.  The examiner must express agreement or disagreement with these opinions, citing to supporting clinical data and medical literature.
4. Review the medical opinions/examinations obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

5. When the development requested has been completed, readjudicate the issues on appeal, as are listed on the title page of this Remand.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

